Citation Nr: 1506986	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, claimed as emphysema and sleep apnea.  

3.  Entitlement to service connection for hypertension, to include as secondary to a respiratory disorder.  

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran presented testimony at a Board hearing in May 2014, and a transcript of the hearing is associated with the Veteran's claims folder.  In July 2014, the Board remanded this matter for additional medical inquiry and development which has been completed.  The case has been returned to the Board for appellate consideration.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the January 2015 supplemental statement of the case (SSOC).  

The issues of service connection for back, respiratory, and hypertension disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Throughout the period of the appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than level I hearing acuity in the right ear, and Level IV hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters to the Veteran dated between June 2006 and August 2013.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim decided herein was readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the decided issue has been obtained.  

VA has obtained the Veteran's STRs and VA treatment records relevant to his claim.  VA obtained private medical evidence pertaining to the Veteran's claim.  Moreover, VA provided the Veteran with VA compensation examinations for his claim.  

VA also afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2014.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein, the VLJ noted the evidence that would support the claim, and the VLJ remanded the claim for additional medical inquiry and development, to include enabling the Veteran to provide authorization for the release of outstanding private medical evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for a Higher Initial Rating

The Veteran claims entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.    

In the April 2012 rating decision on appeal, the RO granted service connection for the Veteran's bilateral hearing loss.  The disorder has been rated as 0 percent disabling since March 9, 2011, the date of receipt of the Veteran's claim to service connection.  In this decision, the Board will consider whether a higher initial rating has been warranted from March 9, 2011.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

	Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

	Analysis

The Veteran has been service-connected for bilateral hearing loss since March 2011.  The disorder has been rated as 0 percent disabling since then.  The Veteran has undergone two VA audiology examinations during the appeal period.  

In the first of the VA examinations, in October 2011, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
20
30
45
45
35
LEFT
15
25
40
55
34

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent in each ear.  

Applying the results to the Table VI chart results in level I hearing in each ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

In the second VA examination, in November 2014, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
35
40
50
55
45
LEFT
35
45
60
60
50

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 80 percent in the left ear.  

Applying the results to the Table VI chart result in level I hearing for the right ear and Level IV hearing for the left ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.  As with the October 2011 VA audiometric test results, these results do not exceed the criteria for a 0 percent evaluation.    

The November 2014 VA examiner noted the Veteran's complaints of functional impairment caused by the hearing loss.  However, the examiner did not find that the Veteran's mild hearing loss causes significant functional impairment.  See Martinak, supra.    

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.  See Lendenmann, supra.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.86, 4.87.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  In this case, the Board has considered both Table VI and Table VIA (for exceptional patterns of hearing loss) in evaluating the Veteran's disability.  Based on the results yielded by two audiology compensation examinations, the Board finds that any functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for tinnitus as 10 percent disabling.  The Veteran has at no point during the current appeal indicated that his service-connected hearing loss results in further disability when looked at in combination with the service-connected tinnitus.    

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's hearing loss disability.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

A remand is warranted for VA compensation examination into the claims to service connection for back, respiratory, and hypertension disorders.  

The evidence establishes that the Veteran has current back, lung, and hypertension disorders.  Further, in his testimony before the Board, he credibly described an in-service accident which he asserts caused a lower back disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He also testified regarding exposure to asbestos on naval vessels.  McGinty v. Brown, 4 Vet. App. 428 (1993).  With this evidentiary background, VA should provide a compensation examination to the Veteran.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran maintains that he developed hypertension as the result of his lung problems.  The service connection claim for hypertension is therefore inextricably intertwined with the claim to service connection for a lung disorder.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination into his claims to service connection.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include a copy of this remand.  The examiner should then address the following inquiries: 

(a)  Is it at least as likely as not (probability of 50 percent or greater) that a lung, back, or hypertension disorder began in or is related to active service?  In answering this question, please discuss the Veteran's lay assertions that he incurred a back disorder during service as the result of an accident, and incurred a lung disorder during service as the result of exposure to asbestos on a naval vessel.  In addressing the lungs, please also discuss whether pharyngitis, noted in a March 1954 STR, relates to a current lung disability.  

(b)  If the lung disorder is found to be service connected, is it at least as likely as not (a probability of 50 percent or greater) that hypertension is due to or caused by the lung disorder?

(c)  If the answer to (b) is negative, and the lung disorder is found to be service connected, is it at least as likely as not (a probability of 50 percent or greater) that hypertension is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected lung disorder?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability?

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Then, readjudicate the Veteran's claims.  If a claim remains denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


